Citation Nr: 1631288	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for treatment purposes for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2013 decision, the Board denied reopening a claim of entitlement to service connection for compensation purposes for a dental disability due to the failure to submit new and material evidence.  Pursuant to Mays v. Brown, 5 Vet. App. 302 (1993), the Board remanded the issue of service connection for a dental disability for treatment purposes for adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Central Office Hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's June 2012 Central Office Hearing, he testified that he suffered from periodontal disease and had missing teeth, both conditions which may be eligible for service connection solely for the purpose of treatment purposes.  38 C.F.R. § 3.381.

Pursuant to the Board's February 2013 Remand, the RO issued a December 2014 Supplemental Statement of the Case (SSOC) denying service connection for a dental disability for VA treatment purposes.  The SSOC stated that the Veterans Health Administration (VHA) had not established entitlement to dental treatment, despite the RO sending new claims for treatment to the Durham VAMC in October 2009 and July 2014.
The July 2014 claim and corresponding VHA determination do not appear to be associated with the record.  Regardless, subsequent to the December 2014 SSOC, the Veteran has been awarded a 100 percent disability rating for service-connected larynx cancer in remission status post laryngectomy.  As such, the Board finds that the VHA should issue a new determination in accordance with 38 C.F.R. § 3.381 and § 17.161.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of service connection for dental treatment for periodontal disease and associated missing teeth to VHA for a determination.
 
2. Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




